HENDRY, Judge.
Ric-Rec, Inc., appellant/defendant, seeks review of the trial court’s order of summary *408judgment which declared that Ric-Rec, Inc. be prohibited from increasing or escalating the recreational rental payments for the balance of the term of the recreational lease between the parties. Appellant submits, inter alia, that the record in the cause does not support a summary judgment in favor of the appellee/plaintiff on the basis that the evidence contained therein is susceptible of conflicting inferences; we agree. Titan Agencies, Inc. v. S. Kornreich & Sons, Inc., 355 So.2d 457 (Fla. 3d DCA 1978); Warren v. Bill Ray Construction Co., Inc., 269 So.2d 25 (Fla. 3d DCA 1972); Liberty Mutual Insurance Company v. Stuckey, 220 So.2d 421 (Fla. 4th DCA 1969).
Reversed and remanded with directions to, vacate the order of summary judgment and to proceed with the cause.
Reversed and remanded.